The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.
Claims 2-10 should be amended because the phrase “characterized in that” does not correspond to U.S. practice. Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, step 2 recites the limitation “can be obtained” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “by means of“ in step 2 of claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cui et al. (CN 107695902 A). 
With regard to the limitations of claims 1-8, Cui discloses a hydrophobic automobile rubber seal strip flocking belt comprising a glue layer disposed on the surface of the substrate, wherein the glue layer comprises 60-80 wt.% of an aqueous polyurethane modified emulsion, 10-30 wt.% of an aqueous acrylic acid dispersion, 5-15 wt.% of a polyisocyanate curing agent, 0.1- 0.5 wt. % of leveling agent and 0.1 to 2 wt.% of surfactant cure (claim 1); fluff on the substrate is adhered by the adhesive layer,
further comprising an abrasive disposed within the fluff, wherein the abrasive is selected from the group consisting of diamond, silicon carbide, aluminum oxide, aluminum hydroxide, yttrium oxide, silicon oxide, calcium carbonate, wollastonite, boron carbide, and nitridation, one or more of boron, characterized in that the substrate is selected from the group consisting of PET, polycotton, cotton cloth, woven cloth or sponge (claim 2-4). 
Cui discloses that the fluff has a length of 0.3 mm to 2 mm and a thickness of 0.8D to 5D, and the polyisocyanate curing agent is selected from blocked isocyanate crosslinking agents having a deblocking temperature of less than 120°C (claims 5-6). 
With regard to the limitations of claims 9-10, Cui discloses a method for preparing a cashmere material, including: applying a paste on the substrate, the paste comprising: 60-80 wt. % of an aqueous polyurethane modified emulsion, 10-30 wt. % of an aqueous acrylic acid dispersion, and 5-15 wt. % of a polyisocyanate curing agent. 0.1 to 0.5% by weight of leveling agent and 0.1 to 2% by weight of surfactant, further comprising: coating the slurry formed by mixing the abrasive and the adhesive on the solidified flocked material, and solidifying again. The substrate coated with the paste layer slurry is flocked in an electrostatic field, cured after drying (claims 7-8)
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gu et al. (CN 102585681 A). 
With regard to the limitations of claims 1-8, Gu discloses a hydrophobic automobile rubber seal strip flocking belt characterized in that the coating includes a film-forming substance, at least one curing agent, various additives, at least one filler and a solvent, and the film-forming substance contains a silicone polymer emulsion , Epoxy resin and polyurethane, the curing agent is a blocked isocyanate, the auxiliary agent includes a dispersant, a wetting agent, a thickener, a defoaming agent and an ultraviolet absorber, and the solvent is water,  wherein the filler is fumed silica or precipitated silica, or the epoxy resin is a modified epoxy resin, wherein the dispersant is a copolymer solution with a pigment adsorption group or a high molecular weight block copolymer solution with a pigment affinity group, and wherein the wetting agent is polyether modified polydimethylsiloxane or polyether modified silicone (claims 1-7). .
With regard to the limitations of claims 9-10, Gu discloses a method for preparing a paint for automobile sealing strips, characterized in that the preparation method sequentially includes the following steps: 
a) add polyurethane resin, silicone polymerization emulsion, acrylic resin, dispersant, and ultraviolet absorber to the reaction kettle and stir; 
b) add isocyanate and thickener to stir and disperse; 
c) add defoamer, wetting agent, filler, epoxy resin to stir; 
d) add water and stir (claim 11)
Furthermore, Gu discloses the method for preparing a paint for automobile sealing strips according to claim 11, characterized in that the dispersant and the ultraviolet absorber in step a are added with a stirring line, wherein the thickener in step b) is slowly added with stirring, and the mass percentage of each material added in the preparation method is: polyurethane resin 20-50%, silicone polymerization emulsion 5 ～ 30%, acrylic resin 5 ～ 30%, epoxy resin 1 ～ 10%, blocked isocyanate 1 ～ 5%, dispersant 0.1 ～ 2.0%, wetting agent 1 ～ 5%, thickener 0.1 ～ 1.5%, Defoamer 1 ~ 5%, UV absorber 0.1 ~ 2%, filler 2 ~ 10%, water 25 ~ 50% (claims 12-14).
 Gu discloses that the epoxy resin is a modified epoxy resin, and the silicone polymerization emulsion is a silicone monomer polymerization emulsion, The dispersant is a copolymer solution with a pigment adsorption group or a high molecular weight block copolymer solution with a pigment affinity group, and the wetting agent is a polyether modified polydimethylsiloxane or Polyether-modified silicone, the thickener is carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl methyl cellulose, alkali swell thickener of acrylic acid or associative polyurethane thickener. The defoaming agent is a mixture of hydrophobic solids and defoaming polysiloxane, the ultraviolet absorber is polyether modified polydimethylsiloxane with acryl functional groups, and the filler is fumed silica or precipitated white carbon black (claim 15).
Furthermore, it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
The following references are considered pertinent to the Applicant disclosure include Wang’867 et al. (CN 107652867 A), Wang’918 (CN 106700918 A), Lu (CN 101824271 A), and Cheng et al. (CN 106313520 A) are shown on the Notice of References Cited Form (PTO-892). 
Wang’867 discloses a method for preparing a flocking tape for a sealing strip for a coated automotive vehicle is characterized by comprising the following steps: 
Step S1: using an aqueous polyurethane resin and an isocyanate curing agent as a two-component coating; 
Step S2: add the prepared paint to the glue tank, adjust the thickness of the roll coating, and apply the glue on the flocked suede surface of the automobile sealing tape; Step S3: apply the coated flocking tape into an oven for curing; 
Step S4: winding and cutting of the cured glass seal tape for automotive glass, wherein in step S1, the aqueous polyurethane resin and the isocyanate curing agent are prepared in proportion, wherein the thickness of the flocking tape for a sealing tape for a car in the step S2 is 0.4 mm to 0.75 mm, and the width is 10 cm to 150 cm, and wherein the coating amount per square meter is 10g to 100g, and the wet film thickness of the coating is 0.01 mm to 0.1 mm (claims 1-3)..
Wang’918 discloses a method for flocking a roll coating, comprising a film forming substance, a solvent, a builder and a powder, wherein said film forming material comprises a polyurethane resin, a silicone resin and a polypropylene chlorinated grafted emulsion; said adjuvant comprising a defoamer and depressant (claims 1-2).
Lu discloses an aqueous two-component coating for rubber and plastic sealing strips for vehicles. 
Component A uses water-based polyurethane as a matrix resin and component B is a cross-linking agent, which is characterized by: Component A includes: aliphatic waterborne polyurethane dispersion 26 ～ 5%; polyamide wax slurry 0 to 5% Water-based polyethylene wax emulsion 0 ～ 20%; water-based resin with active functional group 0 ～ 12%; functional materials: 1 to 10%; slip materials 5 ～ 10%; filling: 0.1 ～ 2%; pigment paste 0 ～ 3%; special auxiliaries: 1.5 to 6%; solvents: 15 to 45%..
Component B includes, by mass percentage: hexamethylene diisocyanate-based hydrophilic aliphatic polyisocyanate 70 to 100%; diethylene glycol butyl ether acetate: 0 to 30%; aromatic diisocyanate: 0 to 5%; the diisocyanate is 0 to 5% (claim 1).
Cheng discloses a covered seal, characterized by: comprising a ring (100) made of styrofoam material; a bent portion 200 having one end connected to the ring 100; a dense glue layer 400 fixed to the other end of the bent portion 200; a strip of steel (300) wrapped within the compacted layer (400); a flocking cloth layer (500), which is wrapped outside the compact layer (400) (claim 1) and a method for pasting a covered weather strip according to claim 1, characterized in that it comprises the following steps: S100, the strip is heated to 165-200℃; S200, the two objects through the adhesive tape paste; S300, the two objects, strips quickly cooled to 30℃ (claim 2)
	
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764